Exhibit 10.1
WAIVER AND AMENDMENT AGREEMENT TO
FOURTH AMENDED AND RESTATED CREDIT AGREEMENT
     THIS WAIVER AND AMENDMENT AGREEMENT TO FOURTH AMENDED AND RESTATED CREDIT
AGREEMENT (this “Agreement”), dated as of July 30, 2008, is entered into among
SPARTECH CORPORATION, a Delaware corporation (the “Borrower”), the lenders
listed on the signature pages hereof (collectively, the “Lenders”), and BANK OF
AMERICA, N.A., as Administrative Agent and L/C Issuer.
BACKGROUND
     A. The Borrower, the Lenders, the Administrative Agent, and the L/C Issuer
heretofore entered into that certain Fourth Amended and Restated Credit
Agreement, dated as of June 2, 2006, as amended by that certain First Amendment
to Fourth Amended and Restated Credit Agreement, dated as of March 7, 2008 (said
Credit Agreement, as so amended, the “Credit Agreement”; the terms defined in
the Credit Agreement and not otherwise defined herein shall be used herein as
defined in the Credit Agreement).
     B. The Borrower has informed the Lenders that the Borrower will fail to
comply with Section 7.21 of the Credit Agreement and may fail to comply with
Section 7.08 of the Credit Agreement, in each case, for the fiscal quarter
ending August 2, 2008. The foregoing will constitute Events of Default (such
Events of Default are hereby referred to herein collectively as the “Financial
Covenant Defaults”).
     C. As a result of the Financial Covenant Defaults, the Administrative
Agent, the Lenders and the L/C Issuer, will be entitled to, among other things,
enforce their rights and remedies under the Credit Agreement and the other Loan
Documents, and otherwise at law or equity, including, without limitation, the
right to terminate the Commitments and accelerate the Obligations.
     D. The Borrower and the other Loan Parties have requested that the
Administrative Agent and Lenders waive the Financial Covenant Defaults for a
period of time, and the Administrative Agent, the Lenders and the L/C Issuer are
willing to provide a limited waiver as provided herein, and subject to the terms
and conditions herein.
     NOW, THEREFORE, in consideration of the covenants, conditions and
agreements hereafter set forth, and for other good and valuable consideration,
the receipt and adequacy of which are all hereby acknowledged, the Borrower, the
Lenders, the Administrative Agent, and the L/C Issuer covenant and agree as
follows:
     1. DEFINITIONS. The following terms shall have the following meanings as
provided herein:
     “Waiver Default” means (a) the occurrence of any Default or Event of
Default under the Credit Agreement that is not a Financial Covenant Default (but
which may, for

1



--------------------------------------------------------------------------------



 



avoidance of doubt, include a default under Section 7.21 of the Credit
Agreement, as amended by this Agreement), or (b) any breach by the Borrower or
any other Loan Party of any representation, warranty or covenant provided in
this Agreement.
     “Waiver Expiration Date” means the earlier of (a) September 15, 2008 and
(b) the date of occurrence of any Waiver Default.
     “Waiver Period” means the period of time commencing on the date hereof and
ending on the Waiver Expiration Date.
     2. AMENDMENTS TO THE CREDIT AGREEMENT.
     (a) Section 1.01 of the Credit Agreement is hereby amended by adding the
following defined terms thereto in proper alphabetical order to read as follows:
     “Calyon Credit Agreement” means that certain Term Loan Agreement, dated as
of February 16, 2005, between the Borrower and Calyon New York Branch, as
heretofore and hereafter amended, modified or supplemented from time to time.
     “Calyon Credit Documents” means the Calyon Credit Agreement and any and all
promissory notes and other documents and agreements executed and delivered in
connection therewith.
     “Canadian Facility Documents” means the Canadian Facility and any and all
promissory notes and other documents and agreements executed and delivered in
connection therewith
     “Note Purchase Agreements” means, collectively, that certain (a) Note
Purchase Agreement, dated as of September 15, 2004, among the Borrower and the
purchasers named therein in respect of the Borrower’s 5.54% Senior Notes due
2016 and (b) Note Purchase Agreement, dated as of June 5, 2006, among the
Borrower and the purchasers named therein in respect of the Borrower’s 5.78%
Senior Notes, due 2011, as amended, modified or supplemented from time to time,
except as otherwise noted herein.
     “Senior Note Documents” mean the Note Purchase Agreements, the Borrower’s
5.54% Senior Notes due 2016, the Borrower’s 5.78’% Senior Notes due 2011 and all
other documents and instruments executed and delivered pursuant thereto.
     (b) The definition of “Permitted Acquisitions” set forth in Section 1.01 of
the Credit Agreement is hereby amended to read as follows:
     “Permitted Acquisition” means an Acquisition (a) which is non-hostile,
(b) which occurs when no Default or Event of Default exists or will result
therefrom, and (c) which after giving effect to which, on a pro forma basis
(assuming that such Acquisition had occurred on the last day of the fiscal
quarter most recently ended from the date which is one year prior to the date of
such Acquisition) no Default or Event of Default will exist, and (d) with
respect to which (other than, with the Administrative Agent’s prior review and
approval, which approval shall not be unreasonably withheld or delayed, provided

2



--------------------------------------------------------------------------------



 



that the terms thereof are substantially similar to those previously disclosed
to the Administrative Agent, the Acquisition of assets of a division of Arkema
Inc. for an aggregate consideration (excluding assets exchanged for assets of at
least equal value) not to exceed $5,000,000, plus or minus net working capital
adjustments) the Required Lenders have given their prior written consent.
     (c) Article VII of the Credit Agreement is hereby amended to read as
follows:
ARTICLE VII.
NEGATIVE COVENANTS
     So long as any Lender shall have any Commitment hereunder, any Loan or
other Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of
Credit shall remain outstanding, the Borrower shall not, nor shall it permit any
Subsidiary to, directly or indirectly:
     7.01 Liens. Create, incur, assume or suffer to exist any Lien upon any of
its property, assets or revenues, whether now owned or hereafter acquired, other
than the following (collectively, “Permitted Liens”):
     (a) Liens in respect of property of the Borrower or a Subsidiary existing
on the Closing Date and described in Schedule 7.01 and Liens existing on July 3,
2008, and any renewals or extensions thereof, provided (i) the property covered
thereby is not changed and (ii) the amount of Indebtedness secured thereby is
not increased;
     (b) Liens in respect of property acquired or constructed by the Borrower or
a Subsidiary after the Closing Date, which are created at the time of or within
180 days after acquisitions or completion of construction of such property to
secure Indebtedness assumed or incurred to finance all or any part of the
purchase price or cost of construction of such property, provided that in any
such case;
     (i) no such Lien shall extend to or cover any other property of the
Borrower or such Subsidiary, as the case may be, and
     (ii) the aggregate principal amount of Indebtedness secured by all such
Liens in respect of any such property shall not exceed the cost of such property
and any improvements then being financed;
     (c) Liens in respect to property acquired by the Borrower or a Subsidiary
after the Closing Date, existing on such property at the time of acquisition
thereof (and not created in anticipation thereof), or in the case of any Person
that after the Closing Date becomes a Subsidiary or is consolidated with or
merged with or into the Borrower or a Subsidiary or sells, leases or otherwise
disposes of all or substantially all of its property to the Borrower or a
Subsidiary, Liens existing at the time such Person becomes a Subsidiary or is so
consolidated or merged or effects such sale, lease or other disposition of
property (and not

3



--------------------------------------------------------------------------------



 



created in anticipation thereof), provided that in any such case no such Lien
shall extend to or cover any other property of the Borrower or such Subsidiary,
as the case may be;
     (d) Liens securing Indebtedness owed by a Subsidiary to the Borrower or to
a Wholly-Owned Subsidiary which is a Guarantor;
     (e) Liens for taxes not yet due or which are being contested in good faith
and by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;
     (f) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or
other like Liens arising in the ordinary course of business which are not
overdue for a period of more than 30 days or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person;
     (g) pledges or deposits in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;
     (h) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety bonds (other than bonds
related to judgments or litigation), performance bonds and other obligations of
a like nature incurred in the ordinary course of business; and
     (i) easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person.
For purposes of this Section 7.01 any Lien existing in respect of property at
the time such property is acquired or in respect of property of a Person at the
time such Person is acquired, consolidated or merged with or into the Borrower
or a Subsidiary shall be deemed to have been created at that time.
     7.02 Disposition of Assets. Make any sale, transfer, lease (as lessor),
loan or other disposition of any property or assets (an “Asset Sale”), other
than the following:
     (a) Asset Sales in the ordinary course of business;
     (b) Asset Sales of property or assets by a Subsidiary to the Borrower or a
Wholly-Owned Subsidiary; or
     (c) other Asset Sales, provided that in each case

4



--------------------------------------------------------------------------------



 



     (i) immediately before and after giving effect thereto, no Default shall
have occurred and be continuing, and
     (ii) the aggregate net book value of the property or assets disposed of in
such Asset Sale and all other Asset Sales by the Borrower and its Subsidiaries
during the immediately preceding twelve months does not exceed 15% of
Consolidated Net Worth (as of the last day of the quarterly accounting period
ending on or most recently prior to the last day of such twelve month period).
     For purposes of this Section 7.02, any Voting Equity Interests of a
Subsidiary that are the subject of an Asset Sale shall be valued at the greater
of (x) the fair market value of such shares as determined in good faith by the
Board of Directors of the Borrower and (y) the aggregate net book value of the
assets of such Subsidiary multiplied by a fraction of which the numerator is the
aggregate number of Voting Equity Interests of such Subsidiary disposed of in
such Asset Sale and the denominator is the aggregate number of Voting Equity
Interests of such Subsidiary outstanding immediately prior to such Asset Sale.
     7.03 Consolidations and Mergers. Consolidate with or merge with any other
corporation or convey, transfer or lease all or substantially all of its assets
in a single transaction or series of transactions to any Person except a
Subsidiary may consolidate with or merge with any other corporation or convey or
transfer all or substantially all of its assets to (a) the Borrower (provided
that the Borrower shall be the continuing or surviving corporation) or a
then-existing Wholly-Owned Subsidiary and (b) any Person in an Asset Sale
involving all of the outstanding stock or all or substantially all of the assets
of such Subsidiary, in either case subject to the limitation of Section 7.02.
     7.04 Loans and Investments. Purchase or acquire, or make any commitment
therefor, any capital stock, equity interest, or any obligations or other
securities of, or any interest in, any Person, or make or commit to make any
Acquisitions, or make or commit to make any advance, loan, extension of credit
or capital contribution to or any other investment in, any Person including any
Affiliate of the Borrower (collectively, “Investments”), except for:
     (a) Investments held by the Borrower or any Subsidiary in the form of cash
equivalents or short term marketable securities;
     (b) extensions of credit in the nature of accounts receivable or notes
receivable arising from the sale or lease of goods or services in the ordinary
course of business;
     (c) extensions of credit by the Borrower to any of its Wholly-Owned
Subsidiaries or by any of its Wholly-Owned Subsidiaries to another of its
Wholly-Owned Subsidiaries;

5



--------------------------------------------------------------------------------



 



     (d) pledges or deposits as required in the ordinary course of business in
connection with workmen’s compensation, unemployment insurance and other social
security legislation;
     (e) advances, loans, extensions of credit or investments in the ordinary
course of business; provided that the aggregate amount thereof shall not exceed
$15,000,000;
     (f) Investments incurred in order to consummate Permitted Acquisitions; and
     (g) purchases and other acquisitions by the Borrower of stock of the
Borrower to the extent permitted by Section 7.13.
     7.05 Limitation on Indebtedness. Create, assume, incur, guarantee, permit
to exist or otherwise become liable in respect of any Indebtedness unless
immediately before and after giving effect thereto no Default exists or would
result therefrom; provided, however, notwithstanding anything herein to the
contrary, in no event shall the aggregate amount of Indebtedness outstanding at
any time of all Subsidiaries (excluding (i) Guarantees permitted pursuant to
clauses (a), (b), (c) and (d) of Section 7.12, (ii) Indebtedness of a Subsidiary
existing on July 30, 2008 and described in Schedule 7.05 but no increase of any
such Indebtedness, (iii) Indebtedness of a Subsidiary that is a Guarantor owed
to the Borrower or any Guarantor or Indebtedness of a Subsidiary that is not a
Guarantor owed to the Borrower or any other Subsidiary, (iv) Indebtedness under
the Loan Documents, and (v) Indebtedness of a Subsidiary secured by Liens
permitted pursuant to clause (h) of Section 7.01), exceed in aggregate amount
the sum of (x) 3,000,000 Canadian Dollars under the Canadian Facility, and
(y) $2,000,000.
     7.06 Consolidated Net Worth. Permit Consolidated Net Worth at any time to
be less than the sum of (i) $350,000,000 plus (ii) 50% of Consolidated Net
Income for each fiscal quarter beginning with the fiscal quarter ending on
April 30, 2006 (excluding any fiscal quarter in which Consolidated Net Income is
not positive) plus (iii) 85% of the net proceeds of any equity issued by the
Borrower after January 31, 2006.
     7.07 Interest Coverage Ratio. Permit the Interest Coverage Ratio to be less
than 2.50 to 1.00.
     7.08 [INTENTIONALLY OMITTED.]
     7.09 Sale/Leasebacks. Sell, lease, transfer or otherwise dispose of
(collectively, a “transfer”) any asset on terms whereby the asset or a
substantially similar asset is or may be leased or reacquired by the Borrower or
any Subsidiary over a period in excess of three years.
     7.10 Transactions with Affiliates. Enter into any transaction with any
Affiliate of the Borrower (other than a Subsidiary), except upon fair and
reasonable terms

6



--------------------------------------------------------------------------------



 



no less favorable to the Borrower or such Subsidiary than would obtain in an
comparable arm’s-length transaction with a Person not an Affiliate of the
Borrower.
     7.11 Use of Proceeds. Use any portion of any Loan proceeds or any Letter of
Credit, directly or indirectly, (i) to purchase or carry Margin Stock, (ii) to
repay or otherwise refinance indebtedness of the Borrower or others incurred to
purchase or carry Margin Stock or (iii) to extend credit for the purpose of
purchasing or carrying any Margin Stock.
     7.12 Guarantees. Create, incur, assume or suffer to exist any Guarantees
except:
     (a) endorsements for collection or deposit in the ordinary course of
business;
     (b) Guarantees of Indebtedness of the Borrower and its Subsidiaries to the
extent such Indebtedness is permitted hereunder, provided that all Guarantees in
respect of Swap Contracts shall arise under contracts entered into in the
ordinary course of business as bona fide hedging transactions;
     (c) Guarantees of the Borrower and its Subsidiaries existing as of the
Closing Date and listed in Schedule 7.12; and
     (d) Guarantees of the Borrower or any Subsidiary in respect of the
obligations (which do not constitute Indebtedness) of (i) in the case of the
Borrower, any Subsidiary, and (ii) in the case of any Subsidiary, the Borrower
or any Subsidiary of such Subsidiary or any other Subsidiary.
     7.13 Restricted Payments. Declare or make any Restricted Payment except
that (i) any Subsidiary may declare and pay Dividends to (x) the Borrower, (y) a
Guarantor, and (z) the parent of such Subsidiary; and (ii) provided no Default
exists or would result therefrom, the Borrower may pay Dividends not to exceed
$1,650,000 in aggregate amount during any fiscal quarter.
     7.14 ERISA. (a) Engage in a prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan which has resulted or
could reasonably be expected to result in liability of the Borrower in an
aggregate amount in excess of $2,000,000; or (b) engage in a transaction that
could be subject to Section 4069 or 4212(c) of ERISA.
     7.15 Change in Business. Engage in any material line of business
substantially different from those lines of business carried on by the Borrower
and its Subsidiaries on the date hereof.
     7.16 Accounting Changes. Make any significant change in accounting
treatment or reporting practices, except as required by GAAP, or change the
fiscal year of the Borrower or of any Subsidiary.

7



--------------------------------------------------------------------------------



 



     7.17 [INTENTIONALLY OMITTED.]
     7.18 [INTENTIONALLY OMITTED.]
     7.19 Amendment and Waivers of Subordinated Debt. Change or permit any
Subsidiary to change or amend (or take any action or fail to take any action the
result of which is an effective amendment or change) or accept any waiver or
consent with respect to, any document, instrument or agreement relating to any
Subordinated Debt that would result in (a) an increase in the principal,
interest, overdue interest, fees or other amounts payable under any Subordinated
Debt, (b) an acceleration of any date fixed for payment or prepayment of
principal, interest, fees or other amounts payable under any Subordinated Debt
(including, without limitation, as a result of any redemption), (c) a change in
any of the subordination provisions of any Subordinated Debt, or (d) any other
change in any term or provision of any Subordinated Debt that could reasonably
be expected to have an adverse effect on the interest of the Lenders.
     7.20 Capital Expenditures. Permit Capital Expenditures of the Borrower and
its Subsidiaries during the (a) fiscal quarter ending May 3, 2008 to exceed
$8,000,000 in aggregate amount, (b) the fiscal quarter ending August 2, 2008 to
exceed $6,000,000 in aggregate amount; provided, however, so long as no Default
has occurred and is continuing, 50% of the amount of Capital Expenditures
permitted but not expended during the fiscal quarter ending May 3, 2008 may be
carried over to the fiscal quarter ending August 2, 2008; or (c) the fiscal
quarter commencing August 3, 2008 to not be consistent with projections
previously delivered to the Lenders for such fiscal quarter.
     7.21 Minimum EBITDA. Permit EBITDA for the fiscal quarter ending August 2,
2008 to be less than $17,000,000.
     7.22 Senior Note Documents. Change or permit any Subsidiary to change or
amend (or take any action or fail to take any action the result of which is an
effective amendment or change) or accept any waiver or consent with respect to,
any Senior Note Document that would result in (a) an increase in the principal,
interest, overdue interest, fees or other amounts payable under any Senior Note
Document, (b) an acceleration of any date fix for payment or prepayment of
principal, interest, overdue interest fees or other amounts payable under any
Senior Note Document, (c) the terms and provisions of the Senior Note Documents,
including without limitation the negative covenants and the events of default,
being more restrictive to the Borrower and its Subsidiaries than the terms and
provisions of this Agreement, (d) the Borrower or any Subsidiary being subject
to any prohibition or limitation on making any payment or prepayment under the
Loan Documents, or (e) further restrict or limit the amount of debt that may be
secured pursuant to Section 10.2(e) of the Note Purchase Agreements or otherwise
on a non-equal and non-ratable basis with the debt under the Senior Note
Documents.
     7.23 Calyon Credit Documents. Except as otherwise provided or contemplated
in the Calyon Credit Documents in order to make the terms thereof similar to the
terms of this Agreement, change or permit any Subsidiary to change or amend (or
take any action or fail to take any action the result of which is an effective
amendment or

8



--------------------------------------------------------------------------------



 



change) or accept any waiver or consent with respect to, any Calyon Credit
Document that would result in (a) an increase in the principal, interest,
overdue interest, fees or other amounts payable under any Calyon Credit
Document, (b) an acceleration of any date fix for payment or prepayment of
principal, interest, overdue interest, fees or other amounts payable under any
Calyon Credit Document, (c) the terms and provisions of the Calyon Credit
Documents, including without limitation the negative covenants and the events of
default, being more restrictive to the Borrower and its Subsidiaries than the
terms and provisions of this Agreement, or (d) the Borrower or any Subsidiary
being subject to any prohibition or limitation on making any payment or
prepayment under the Loan Documents.
     7.24 Canadian Facility Documents. Change or permit any Subsidiary to change
or amend (or take any action or fail to take any action the result of which is
an effective amendment or change) or accept any waiver or consent with respect
to, any Canadian Facility Document that would result in (a) an increase in the
principal, interest, overdue interest, fees or other amounts payable under any
Canadian Facility Document, (b) an acceleration of any date fix for payment or
prepayment of principal, interest, overdue interest, fees or other amounts
payable under any Canadian Facility Document, (c) the terms and provisions of
the Canadian Facility Documents, including without limitation the negative
covenants and the events of default, being more restrictive to the Borrower and
its Subsidiaries than the terms and provisions of this Agreement, or (d) the
Borrower or any Subsidiary being subject to any prohibition or limitation on
making any payment or prepayment under the Loan Documents.
     (d) Section 8.01(b) of the Credit Agreement is hereby amended to read as
follows:
     (b) Specific Covenants. The Borrower or any Subsidiary fails to perform or
observe any term, covenant or agreement contained in any of Section 6.03, 6.05,
6.11, 7.01, 7.02, 7.03, 7.05, 7.06, 7.07, 7.08, 7.09, 7.13, 7.20, 7.21, 7.22,
7.23, and 7.24 required to be performed or observed by it; or
     (e) Section 8.01 is hereby amended by (i) deleting “or” after
subsection (j) thereof, (ii) deleting “.” after subsection (k) thereof and
inserting “;” in lieu thereof and (iii) adding the following new subsection (l)
thereto to read as follows:
     (l) Amendment. The Borrower, the Administrative Agent and the Required
Lenders shall fail to execute an amendment to this Agreement satisfactory to the
parties thereto by September 15, 2008.
     (f) The Aggregate Commitments are hereby reduced to $175,000,000 and the
Commitment of each Lender is hereby reduced to be the amount set forth opposite
each Lender’s name on Schedule 2.01, which is hereby amended to be in the form
of Schedule 2.01 attached to this Agreement. Notwithstanding the amount of the
Aggregate Commitments or anything else in the Credit Agreement to the contrary,
after July 30, 2008 the Total Outstandings shall not exceed $150,000,000, and
the Borrower shall have no right to request any Credit Extension if, after
giving effect thereto and the application of the proceeds thereof, the Total
Outstandings would exceed $150,000,000.

9



--------------------------------------------------------------------------------



 



     (g) Schedule 7.05 to the Credit Agreement is hereby amended to be in the
form of Schedule 7.05 attached to this Agreement.
     (h) The Compliance Certificate is hereby amended to be in the form of
Exhibit C attached to this Agreement.
     (i) Notwithstanding the waiver of the Financial Covenant Defaults as
provided herein, the Default Rate shall be in effect from and including the date
of this Agreement until such time, if ever, that the Financial Covenant Defaults
are permanently waived through an amendment to the Credit Agreement.
     (j) For avoidance of doubt, the amendments of the Credit Agreement provided
for in this Section 2 shall not be construed to eliminate the Financial Covenant
Defaults, which Financial Covenant Defaults are waived pursuant to the terms of
Section 3 hereof.
     3. WAIVER. Subject to the terms and conditions of this Agreement, the
Lenders hereby waive, during and only during the Waiver Period, the Financial
Covenant Defaults. During the Waiver Period, provided no Waiver Default occurs,
(a) the Administrative Agent and the Lenders shall not exercise or enforce any
remedy against any Loan Party arising as a result of the Financial Covenant
Defaults; and (b) the Borrower’s right to request Credit Extensions and to
receive Borrowings and Letters of Credit, subject to the limitation set forth in
the last sentence of Section 2(f) of this Agreement shall not be terminated as a
result of the Financial Covenant Defaults. Upon the Waiver Expiration Date, the
Waiver Period shall terminate and, in the event that the Financial Covenant
Defaults have not been permanently waived by, or amended with the consent of,
the Required Lenders, the Administrative Agent and the Lenders shall be entitled
to exercise all of their rights and remedies under the Credit Agreement and the
other Loan Documents. Nothing herein constitutes a waiver of (a) any Default or
Event of Default other than the temporary waiver of the Financial Covenant
Defaults as set forth in the first sentence of this Section 3, or (b) any other
terms, covenants or provisions of the Credit Agreement or any other Loan
Document, or any obligations of the Borrower or any other Loan Party. The
Borrower and each other Loan Party acknowledge and agree that neither the
Administrative Agent nor the Lenders shall be obligated to forbear from
exercising any rights or remedies with respect to the Financial Covenant
Defaults following the Waiver Expiration Date, or any other Defaults or Events
of Default at any time.
     4. REPRESENTATIONS AND WARRANTIES TRUE; NO EVENT OF DEFAULT. By its
execution and delivery hereof, the Borrower represents and warrants that, as of
the date hereof and after giving effect to the waiver and amendments
contemplated by the foregoing Sections 2 and 3:
     (a) the representations and warranties contained in the Credit Agreement
and the other Loan Documents are true and correct on and as of the date hereof
as if made on and as of such date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date;
     (b) no event has occurred and is continuing which constitutes a Default or
an Event of Default;

10



--------------------------------------------------------------------------------



 



     (c) (i) the Borrower has full corporate power and authority to execute,
deliver and perform this Agreement, and (ii) this Agreement and the Credit
Agreement, as amended hereby, constitute the legal, valid and binding respective
obligations of the Borrower, enforceable against the Borrower, in accordance
with their respective terms, except as enforceability may be limited by
applicable Debtor Relief Laws and by general principles of equity (regardless of
whether enforcement is sought in a proceeding in equity or at law) and except as
rights to indemnity may be limited by federal or state securities laws;
     (d) the execution, delivery and performance by the Borrower of this
Agreement and the Credit Agreement, as amended hereby, do not and will not
conflict with, result in a breach of or constitute a default under, any
Organization Document of the Borrower or any Contractual Obligation to which the
Borrower is a party or by which its respective properties may be bound;
     (e) no authorization, approval, consent, or other action by, notice to, or
filing with, any Governmental Authority or other Person (including the
Borrower’s Board of Directors) not previously obtained is required for the
execution, delivery or performance by the Borrower of this Agreement;
     (f) the Subsidiaries appearing as Guarantors on the signature pages of this
Agreement constitute all Subsidiaries of the Borrower who are required to be
Guarantors pursuant to the Credit Agreement..
     5. CONDITIONS TO EFFECTIVENESS. This Agreement shall be effective as of
July 30, 2008, subject to the following:
     (a) the Administrative Agent shall have received counterparts of this
Agreement executed by the Required Lenders;
     (b) the Administrative Agent shall have received counterparts of this
Agreement executed by the Borrower and acknowledged by each Guarantor;
     (c) the representations and warranties set forth in Section 4 of this
Agreement shall be true and correct;
     (d) the Administrative Agent shall have received from the Borrower for the
benefit of each Lender executing and delivering this Agreement to the
Administrative Agent or its counsel by the date and time communicated to the
Lenders by the Administrative Agent an amendment fee in immediately available
funds in an amount equal to the product of (i) 0.15% and (ii) the amount of each
Lender’s Commitment, as reduced by this Agreement;
     (e) the Canadian Facility and the Calyon Credit Agreement shall have been
amended or otherwise modified in form and substance satisfactory to the
Administrative Agent;
     (f) payment of (i) all reasonable out-of-pocket expenses and fees of
counsel to the Administrative Agent incurred in connection with the negotiation,
execution and delivery of this Agreement to the extent invoiced prior to the
date hereof and (ii) all other fees agreed to be paid by the Borrower;

11



--------------------------------------------------------------------------------



 



     (g) the Administrative Agent shall have received an opinion of the
Borrower’s counsel, in form and substance satisfactory to the Administrative
Agent, with respect to matters set forth in Sections 4(c), (d) and (e) of this
Agreement and with respect to such other matters as requested by the
Administrative Agent or its counsel;
     (h) the Administrative Agent shall have received a Guaranty executed by
Spartech Polycom (Texas), Inc., X-Core, LLC and Alshin Tire Corporation,
together with such related documents as required by Section 6.13 of the Credit
Agreement; and
     (i) the Administrative Agent and the Lenders shall have received in form
and substance satisfactory to the Administrative Agent and the Lenders, such
other documents and certificates as the Lenders shall require.
     6. GUARANTORS ACKNOWLEDGMENT. By signing below, each of the Guarantors
(i) acknowledges, consents and agrees to the execution, delivery and performance
by the Borrower of this Agreement, (ii) acknowledges and agrees that its
obligations in respect of the Guaranty are not released, diminished, waived,
modified, impaired or affected in any manner by this Agreement or any of the
provisions contemplated herein, (iii) ratifies and confirms its obligations
under the Guaranty, and (iv) acknowledges and agrees that it has no claims or
offsets against, or defenses or counterclaims to, the Guaranty.
     7. REFERENCE TO THE CREDIT AGREEMENT.
     (a) Upon the effectiveness of this Agreement, each reference in the Credit
Agreement to “this Agreement”, “hereunder”, or words of like import shall mean
and be a reference to the Credit Agreement, as affected and amended by this
Agreement.
     (b) The Credit Agreement, as amended by this Agreement, and all other Loan
Documents shall remain in full force and effect and are hereby ratified and
confirmed.
     8. COSTS, EXPENSES AND TAXES. The Borrower agrees to pay on demand all
costs and expenses of the Administrative Agent in connection with the
preparation, reproduction, execution and delivery of this Agreement and the
other instruments and documents to be delivered hereunder (including the
reasonable fees and out-of-pocket expenses of counsel for the Administrative
Agent with respect thereto and with respect to advising the Administrative Agent
as to its rights and responsibilities under the Credit Agreement, as amended by
this Agreement).
     9. EXECUTION IN COUNTERPARTS. This Agreement may be executed in any number
of counterparts and by different parties hereto in separate counterparts, each
of which when so executed and delivered shall be deemed to be an original and
all of which when taken together shall constitute but one and the same
instrument. For purposes of this Agreement, a counterpart hereof (or signature
page thereto) signed and transmitted by any Person party hereto to the
Administrative Agent (or its counsel) by facsimile machine, telecopier or
electronic mail is to be treated as an original. The signature of such Person
thereon, for purposes hereof, is to be considered as an original signature, and
the counterpart (or signature page thereto) so transmitted is to be considered
to have the same binding effect as an original signature on an original
document.

12



--------------------------------------------------------------------------------



 



     10. GOVERNING LAW; BINDING EFFECT. This Agreement shall be governed by and
construed in accordance with the laws of the State of Texas applicable to
agreements made and to be performed entirely in such state; provided that the
Administrative Agent and each Lender shall retain all rights arising under
federal law. This Agreement shall be binding upon all parties hereto and their
respective successors and assigns.
     11. HEADINGS. Section headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose.
     12. RELEASE. THE BORROWER AND EACH GUARANTOR HEREBY ACKNOWLEDGE THAT THE
OBLIGATIONS UNDER THE CREDIT AGREEMENT AND EACH OTHER LOAN DOCUMENT EXECUTED IN
CONNECTION THEREWITH ARE ABSOLUTE AND UNCONDITIONAL WITHOUT ANY RIGHT OF
RESCISSION, SETOFF, COUNTERCLAIM, DEFENSE, OFFSET, CROSS-COMPLAINT, CLAIM OR
DEMAND OF ANY KIND OR NATURE WHATSOEVER THAT CAN BE ASSERTED TO REDUCE OR
ELIMINATE ALL OR ANY PART OF ITS LIABILITY TO REPAY THE OBLIGATIONS UNDER THE
CREDIT AGREEMENT AND EACH OTHER LOAN DOCUMENT EXECUTED IN CONNECTION THEREWITH
OR TO SEEK AFFIRMATIVE RELIEF OR DAMAGES OF ANY KIND OR NATURE FROM ANY RELEASED
PARTY (AS DEFINED BELOW). THE BORROWER AND EACH GUARANTOR HEREBY VOLUNTARILY AND
KNOWINGLY RELEASE AND FOREVER DISCHARGE THE ARRANGER, THE ADMINISTRATIVE AGENT,
THE L/C ISSUER, EACH LENDER AND ITS PREDECESSORS, EACH RELATED PARTY TO ANY OF
THE ABOVE, AFFILIATES, DIRECTORS, OFFICERS, EMPLOYEES, COUNSEL, AGENTS,
ATTORNEYS-IN-FACT, SUCCESSORS, AND ASSIGNS (COLLECTIVELY, THE “RELEASED
PARTIES”), FROM ALL POSSIBLE CLAIMS, DEMANDS, ACTIONS, CAUSES OF ACTION,
DAMAGES, COSTS, EXPENSES, AND LIABILITIES WHATSOEVER, KNOWN OR UNKNOWN,
ANTICIPATED OR UNANTICIPATED, SUSPECTED OR UNSUSPECTED, FIXED, CONTINGENT, OR
CONDITIONAL, AT LAW OR IN EQUITY, ORIGINATING IN WHOLE OR IN PART ON OR BEFORE
THE DATE THIS AGREEMENT IS EXECUTED, WHICH THE BORROWER OR ANY GUARANTOR MAY NOW
OR HEREAFTER HAVE AGAINST THE RELEASED PARTIES, IF ANY, AND IRRESPECTIVE OF
WHETHER ANY SUCH CLAIMS ARISE OUT OF CONTRACT, TORT, VIOLATION OF LAW OR
REGULATIONS, OR OTHERWISE, AND ARISING OUT OF OR IN CONNECTION WITH OR BY REASON
OF THE CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT EXECUTED IN CONNECTION
THEREWITH, INCLUDING, WITHOUT LIMITATION, ANY CONTRACTING FOR, CHARGING, TAKING,
RESERVING, COLLECTING OR RECEIVING INTEREST IN EXCESS OF THE HIGHEST LAWFUL RATE
APPLICABLE, THE EXERCISE OF ANY RIGHTS AND REMEDIES UNDER THE CREDIT AGREEMENT
OR ANY OTHER LOAN DOCUMENT EXECUTED IN CONNECTION THEREWITH, AND NEGOTIATION FOR
AND EXECUTION OF THIS AGREEMENT (BUT EXCLUDING IN ALL CASES ANY OF THE FOREGOING
ARISING FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF THE RELEASED
PARTIES).
     13. ENTIRE AGREEMENT. THE CREDIT AGREEMENT, AS AMENDED BY THIS AGREEMENT,
AND THE OTHER LOAN DOCUMENTS REPRESENT THE

13



--------------------------------------------------------------------------------



 



FINAL AGREEMENT BETWEEN THE PARTIES AS TO THE SUBJECT MATTER THEREIN AND HEREIN
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS BETWEEN THE PARTIES.



REMAINDER OF PAGE LEFT INTENTIONALLY BLANK


14



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement is executed as of the date first set
forth above.

            SPARTECH CORPORATION
      By:   /s/ Myles S. Odaniell         Myles S. Odaniell        President and
CEO     

Signature Page to Waiver and Amendment Agreement

 



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A., as
Administrative Agent
      By:   /s/ William M. Bulger Jr.         Name:   William M. Bulger Jr.     
  Title:   Vice President     

Signature Page to Waiver and Amendment Agreement

         

 



--------------------------------------------------------------------------------



 



                                   

            BANK OF AMERICA, N.A., as a Lender and L/C
Issuer
      By:   /s/ William M. Bulger Jr.         Name:   William M. Bulger Jr.     
  Title:   Vice President     

Signature Page to Waiver and Amendment Agreement

 



--------------------------------------------------------------------------------



 



            THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a
Lender and Syndication Agent
      By:   /s/ Victor Pierzchalski         Name:   Victor Pierzchalski       
Title:   Authorized Signatory     

Signature Page to Waiver and Amendment Agreement



 



--------------------------------------------------------------------------------



 



            KEYBANK, NATIONAL ASSOCIATION, as a Lender
and Syndication Agent
      By:   /s/ Brian P. Fox         Name:   Brian P. Fox        Title:  
Assistant Vice President     

Signature Page to Waiver and Amendment Agreement

         

 



--------------------------------------------------------------------------------



 



                                   

            NATIONAL CITY BANK OF PENNSYLVANIA, as a
Lender and Documentation Agent
      By:   /s/ Thomas S. Sherman         Name:   Thomas S. Sherman       
Title:   SVP     

Signature Page to Waiver and Amendment Agreement

 



--------------------------------------------------------------------------------



 



            CALYON NEW YORK BRANCH, as a Lender and
Documentation Agent
      By:   /s/ David Cagle         Name:   David Cagle        Title:   Managing
Director              By:   /s/ Robert Smith         Name:   Robert Smith       
Title:   Managing Director     

Signature Page to Waiver and Amendment Agreement





--------------------------------------------------------------------------------



 



            SUNTRUST BANK, as a Lender
      By:   /s/ Kip Hurd         Name:   Kip Hurd        Title:   Director     

Signature Page to Waiver and Amendment Agreement





--------------------------------------------------------------------------------



 



            FIFTH THIRD BANK, as a Lender
      By:   /s/ Robert M. Sander         Name:   Robert M. Sander       
Title:   Vice President     

Signature Page to Waiver and Amendment Agreement





--------------------------------------------------------------------------------



 



                      U. S. BANK NATIONAL ASSOCIATION, as a Lender    
 
               
 
  By:                          
 
      Name:        
 
               
 
      Title:        
 
               

Signature Page to Waiver and Amendment Agreement





--------------------------------------------------------------------------------



 



            COMERICA BANK, as a Lender
      By:   /s/ Mark J. Leveille         Name:   Mark J. Leveille       
Title:   Vice President     

Signature Page to Waiver and Amendment Agreement





--------------------------------------------------------------------------------



 



            DEUTSCHE BANK TRUST COMPANY
AMERICAS, as a Lender
      By:   /s/ Erin Morrissey         Name:   Erin Morrissey        Title:  
Vice President              By:   /s/ Susan LeFevre         Name:   Susan
LeFevre        Title:   Director     

Signature Page to Waiver and Amendment Agreement





--------------------------------------------------------------------------------



 



ACKNOWLEDGED AND AGREED TO:
ATLAS ALCHEM PLASTICS, INC.
ALCHEM PLASTICS CORPORATION
ALCHEM PLASTICS, INC.
SPARTECH PLASTICS, LLC

         
 
  By:   Spartech Corporation, its sole
member

POLYMER EXTRUDED PRODUCTS, INC.
SPARTECH POLYCAST, INC.
SPARTECH TOWNSEND, INC.
SPARTECH INDUSTRIES FLORIDA, INC.
SPARTECH POLYCOM, INC.
FRANKLIN-BURLINGTON PLASTICS, INC.
SPARTECH INDUSTRIES, INC.
ANJAC-DORON PLASTICS, INC.
SPARTECH CMD, LLC

         
 
  By:   Spartech Corporation, its sole
member

SPARTECH FCD, LLC

         
 
  By:   Polymer Extruded Products, Inc.,
its sole member

SPARTECH SPD, LLC

         
 
  By:   Spartech Corporation, its sole
member

SPARTECH MEXICO HOLDING COMPANY
SPARTECH MEXICO HOLDING COMPANY TWO
SPARTECH MEXICO HOLDINGS, LLC

         
 
  By:   Spartech Mexico Holding Company,
its sole member

CREATIVE FORMING, INC.
SPARTECH POLYCOM (TEXAS), INC.
ALSHIN TIRE CORPORATION
X-CORE, LLC

         
 
  By:   Spartech Industries, Inc., its sole member

         
By:
  /s/ Myles S. Odaniell    
 
       
 
  Myles S. Odaniell
President and CEO    

Signature Page to Waiver and Amendment Agreement





--------------------------------------------------------------------------------



 



SCHEDULE 2.01
COMMITMENTS
AND APPLICABLE PERCENTAGES

                  Lender   Commitment     Applicable Percentage    
Bank of America, N.A.
  $ 21,875,000.00       12.500000000 %
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
  $ 20,416,666.67       11.666666667 %
KeyBank, National Association
  $ 20,416,666.67       11.666666667 %
National City Bank of Pennsylvania
  $ 20,416,666.67       11.666666667 %
Calyon New York Branch
  $ 20,416,666.67       11.666666667 %
SunTrust Bank
  $ 18,958,333.33       10.833333333 %
Fifth Third Bank
  $ 14,583,333.33       8.333333333 %
U. S. Bank National Association
  $ 14,583,333.33       8.333333333 %
Comerica Bank
  $ 14,583,333.33       8.333333333 %
Deutsche Bank Trust Company Americas
  $ 8,750,000.00       5.000000000 %
 
           
Total
  $ 175,000,000.00       100.000000000 %

Schedule 2.01





--------------------------------------------------------------------------------



 



SCHEDULE 7.05
EXISTING INDEBTEDNESS

          Indebtedness   Amount  
Lake Charles Harbor and Terminal District Revenue Bonds
  $ 8,000,000  
Middle Monongahela Association, Inc. / Pennsylvania Industrial Development
Authority – Loan Number 03401902
  $ 50,656  
Middle Monongahela Association, Inc. / Pennsylvania Industrial Development
Authority – Loan Number 03402603
  $ 433,096  
Richard R. Guske and Second Generation of Sheboygan, LLC as Landlord, Pertaining
to Premises Located at 430 Forest Avenue, Sheboygan, WI
  $ 257,267  
Alliant Energy
  $ 242,369  
Chamber of Commerce and Industry of Les Ardennes as Landlord, Pertaining to
Premises Located at 2.1. Donchery, Donchery France
    3,412,055 Euros

Schedule 7.05





--------------------------------------------------------------------------------



 



EXHIBIT C
FORM OF COMPLIANCE CERTIFICATE
Financial Statement Date:                     
To:     Bank of America, N.A., as Administrative Agent
Ladies and Gentlemen:
     Reference is made to that certain Credit Agreement, dated as of June 2,
2006 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among Spartech Corporation, a Delaware corporation
(the “Borrower”), the Lenders from time to party thereto and Bank of America,
N.A. as Administrative Agent and L/C Issuer.
     The undersigned hereby certifies as of the date hereof that he/she is the
                                                               of the Borrower
and that, as such, he/she is authorized to execute and deliver this certificate
to the Administrative Agent on the behalf of the Borrower and that:
[Use following for fiscal year-end financial statements]
Attached hereto as Schedule 1 are the year-end audited financial statements
required by Section 6.01(a) of the Agreement for the fiscal year of the Borrower
ended as of the above date, together with the report and opinion of an
independent certified public accountant required by such section.
[Use following for fiscal quarter-end financial statements]
     1. Attached hereto as Schedule 1 are the unaudited financial statements
required by Section 6.01(b) of the Agreement for the fiscal quarter of the
Borrower ended as of the date set forth above as the Financial Statement Date.
Such financial statements fairly present in all material respects the financial
condition, results of operations and cash flows of the Borrower and its
Subsidiaries in accordance with GAAP as at such date and for such period,
subject only to normal year-end audit adjustments and the absence of footnotes.
     2. The undersigned has reviewed and is familiar with the terms of the
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
the Borrower during the accounting period covered by the attached financial
statements.
     3. A review of the activities of the Borrower during such fiscal period has
been made under the supervision of the undersigned with a view to determining
whether during such fiscal period the Borrower performed and observed all its
Obligations under the Loan Documents and
Exhibit C — 1
Form of Compliance Certificate

 



--------------------------------------------------------------------------------



 



[select one:]
     [to the best knowledge of the undersigned during such fiscal period, the
Borrower performed and observed each covenant and condition of the Loan
Documents applicable to it and no Default has occurred and is continuing.]
—or—
     [the following covenants or conditions have not been performed or observed
and the following is a list of each such Default and its nature and status:]
     4. The representations and warranties of the Borrower contained in
Article V of the Agreement, and any representations and warranties of any Loan
Party that are contained in any document furnished at any time under or in
connection with the Loan Documents, are true and correct on and as of the date
hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
as of such earlier date, and except that for purposes of this Compliance
Certificate, the representations and warranties contained in subsections (a) and
(b) of Section 5.05 of the Agreement shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01 of the Agreement, including the statements in connection with which
this Compliance Certificate is delivered. The financial covenant analyses and
information set forth on Schedule 2 attached hereto are true and accurate on and
as of the date set forth above as the Financial Statement Date.
     IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
                         ,                     .

                  SPARTECH CORPORATION, a
Delaware corporation    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   

Exhibit C — 2
Form of Compliance Certificate

 



--------------------------------------------------------------------------------



 



For the Quarter/Year ended                           (“Statement Date”)
SCHEDULE 2
to the Compliance Certificate
($ in 000’s)

         
I. Section 7.02(c) – Limitation on Asset Dispositions.
       
 
       
A. Aggregate net book value of the property or assets disposed of in asset sales
(other than asset sales pursuant to 7.02(a) and 7.02(b)):
  $    
 
     
 
       
B. All other asset sales by Borrower and its Subsidiaries during the immediately
preceding twelve months:
  $    
 
     
 
       
C. Total (Line I.A. + I.B.):
  $    
 
     
 
       
D. Maximum (15% x IV.A.(5):
  $    
 
     
 
       
II. Section 7.04(e) – Limitations on Loans and Investment.
       
 
       
A. Aggregate outstanding advances, loans, extensions of credit or investments in
the ordinary course of business:
  $    
 
     
 
       
B. Maximum in aggregate amount at any one time outstanding:
  $ 15,000,000  
 
       
III. Section 7.05 – Limitation on Indebtedness.
       
 
       
A. Aggregate outstanding amount of Indebtedness of all Subsidiaries (excluding
(i) Guarantees permitted pursuant to clauses (a), (b), (c) and (d) of Section
7.12, (ii) Indebtedness of a Subsidiary existing on July 30, 2008 and described
in Schedule 7.05 but no increase of any such Indebtedness, (iii) Indebtedness of
a Subsidiary owed to the Borrower or any Guarantor, (iv) Indebtedness under the
Loan Documents, and (v) Indebtedness of a Subsidiary secured by Liens permitted
pursuant to clause (h) of Section 7.01):
  $    
 
     
 
       
B. Maximum permitted amount of Subsidiary Indebtedness:
  3,000,000
Canadian Dollars
plus $2,000,000  
 
       
IV. Section 7.06 – Consolidated Net Worth.
       
 
       
A. Consolidated Net Worth:
       
 
       
(1) Capital stock taken at par or stated value:
  $    
 
     

Exhibit C — 3
Form of Compliance Certificate

 



--------------------------------------------------------------------------------



 



         
(2) Capital in excess of par or stated value relating to capital stock:
  $    
 
     
 
       
(3) Retained earnings (or minus any retained earnings deficit):
  $    
 
     
 
       
(4) Sum of treasury stock, capital stock subscribed for and unissued and other
contra-equity accounts, all as determined in accordance with GAAP:
  $    
 
     
 
       
(5) Total (Line IV.A.(1) + (2) + (3) — (4)):
  $    
 
     
 
       
B. Minimum Consolidated Net Worth.
       
 
       
(1) $350,000,000:
  $    
 
     
 
       
(2) 50% of Consolidated Net Income for each fiscal quarter beginning with the
fiscal quarter ending on April 30, 2006 (excluding any fiscal quarter in which
Consolidated Net Income is not positive):
  $    
 
     
 
       
(3) 85% of the net proceeds of any equity issued by the Borrower after
January 31, 2006:
  $    
 
     
 
       
(4) Minimum Consolidated Net Worth (Lines IV.B.(1) + (2) + (3)):
  $    
 
     
 
       
V. Section 7.07 - Minimum Interest Coverage Ratio.
       
 
       
A. EBITDA for the Borrower and its Subsidiaries on a consolidated basis for the
period of the four fiscal quarters most recently ended (the “Subject Period”):
       
 
       
1. Consolidated Net Income for the Subject Period:
  $    
 
     
 
       
2. Without duplication and to the extent deducted in determining Net Income,
Consolidated Interest Expense:
  $    
 
     
 
       
3. Without duplication and to the extent deducted in determining Net Income,
depreciation and amortization expenses and other non-cash charges (including but
not limited to expensing of stock options, fixed asset write-offs and impairment
of goodwill):
  $    
 
     

Exhibit C — 4
Form of Compliance Certificate

 



--------------------------------------------------------------------------------



 



         
4. Without duplication and to the extent deducted in determining Net Income,
income and profits taxes:
  $    
 
     
 
       
5. EBITDA (Lines VI.A.1. + 2. + 3. + 4.):
  $    
 
     
 
       
B. Consolidated Interest Expense for the Subject Period:
  $    
 
     
 
       
C. Interest Coverage Ratio (Line V.A.5.) ¸ (Line VI.B.):
  _____ to 1.00
 
       
H. Minimum Interest Coverage Ratio:
    2.50 to 1.00  
 
       
VI. Section 7.13 - Limitation on Restricted Payments
       
 
       
A. Aggregate amount of Dividends paid during fiscal quarter
  $    
 
     
 
       
B. Aggregate amount of Dividends permitted during fiscal quarter
  $ 1,650,000  
 
       
VII. Section 7.20 - Limitation on Capital Expenditures
       
 
       
A. Aggregate amount of Capital Expenditures made during fiscal quarter ending
May 3, 2008:
  $    
 
     
 
       
B. Aggregate amount of Capital Expenditures permitted to be made during fiscal
quarter ending May 3, 2008:
  $ 8,000,000  
 
       
C. Aggregate amount of Capital Expenditures made during fiscal quarter ending
August 2, 2008:
  $    
 
     
 
       
D. Aggregate amount of Capital Expenditures permitted to be made during fiscal
quarter ending August 2, 2008 ($6,000,000 plus 50% of the remainder, if any, of
$8,000,000 minus Line VII.A.):
  $    
 
     
 
       
VIII Section 7.21 - Minimum EBITDA
       
 
       
A. EBITDA for fiscal quarter ending August 2, 2008:
  $    
 
     
 
       
B. Minimum EBITDA for fiscal quarter ending August 2, 2008:
  $ 17,000,000  

Exhibit C — 5
Form of Compliance Certificate

 